Title: New York Assembly. Remarks on an Act for Raising Certain Yearly Taxes Within This State, [9 March 1787]
From: Hamilton, Alexander
To: 


[New York, March 9, 1787]
Col. Hamilton said that much time had been already spent in the discussion of this bill. He perceived there now was objections, why were they not made before. The bill be believed was perfectly understood by the committee, he wished therefore that a serious question might be taken, if it was to be rejected. he wished it to be done at once, the session was far advanced, and if this system was rejected, some other must be adopted. He wished that gentleman who did not like the bill would offer a better one to the committee. He declared if that part of the bill was rejected, he should move to reject the whole. If this was done, the committee must then go to the old way of quotaing the counties. The committee he was convinced would not agree to reject part of the law affecting the country, and not that part which respects the cities—they could never agree to commit so great an act of injustice.
Col. Hamilton said that he calculated the bill to produce £80,000. but as some articles had been rated lower than he expected, he supposed it would produce, in its present form, about £70,000 per annum.
Col. Hamilton said this subject had been so fully discussed, that he did not think it was proper to follow the gentleman, (Mr. Purdy) in his objections. He was convinced that he was mistaken with respect to any disproportion between the cities and the counties. He asked if the citizens did not pay as much for every thing as any in the country.
He asked on whom did the tax on carriages, on servants, on marble chimney pieces, stucko, and papered rooms, fall; where were the houses that in general would pay for six rooms. Did not the merchant pay a duty on his ships, and many other things of which people in the country pay nothing. In regard to what had been said of the old mode of quotaing; he would only remark one singular instance of its inequality. The last year there was a tax of £10,000. laid on the city of New-York, of which he was assessed to pay £13. The present year a tax of 13,000 he was assessed only £7.
